Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Noguchi discloses a magnetic recording and reproducing device comprising a magnetic recording medium and a magnetic head, wherein the magnetic recording medium comprising a magnetic layer including a ferromagnetic powder, a Rz of the magnetic layer is less than 50 nm, and a Rp of less than 0.3 µm.  However, Noguchi fails to teach, suggest, or otherwise render obvious a coercivity Hc in a vertical direction is 1884-3141 Oe and a magnetic layer comprising a Rp/Rz is 0.25-1.00 as presently claimed.  Applicant has persuasively argued the criticality of the claimed Rp/Rz ratio.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785     

/Holly Rickman/Primary Examiner, Art Unit 1785